Title: To George Washington from Samuel Powel, 24 June 1785
From: Powel, Samuel
To: Washington, George



Dear Sir
Philadelphia June 24. 1785.

I am honored with your Favor of the 15th Inst. & beg you to accept my best Thanks for your polite Attention to my Introduction of Dr Moyes to your Notice, as well as for your Permission of doing the like, in future, for any Gentleman whom I may conceive to be worthy of your Civilities—Of this Permission, however highly I may estimate it, be assured that I shall ever avail myself with great Delicacy.
I am now to endeavor to give you such Information relative to the Business you have mentioned, as I have been able to obtain; & could wish that my Enquiries had been attended with such Success as to enable me to form a decisive opinion, equally

removed from misleading you in a Point of Delicacy, or unwillingly & unintentionally, prejudicing the Applicant in your good Opinion.
The Result of my Enquiries, as gathered from the Communications of various Persons, who appeared to me most likely to be acquainted with the Author as well as with the Merits of his intended Publication, amounts to this. That they are entire Strangers to the Man &, equally so, to the Merits of his work, except as far as may be judged from the Specimen already published. They conceive it to be a Compilation taken, chiefly, from Dr Goldsmith’s animated Nature, & the Lectures publickly delivered in this City by Dr Moyes, which it is said, & I believe truly, were taken down, in short Hand, by this Gentleman; & this Opinion, I believe, is well founded. If these are the Materials he has selected for his Work, I do not think that any Thing very new, correct, or instructive can be contained in it; & allow me to say, that I think the Work will derive more Honor from your Name, than the Dedication will reflect back on you—Dr Moyes may, probably, have given you much fuller Information on this Subject than I can, if you have ever made it a Topic of Conversation. I am told he was so much hurt by it as even to have consulted Mr Wilson whether an Action would not be against any Person who should publish his Lectures without his Permission; not, perhaps, adverting to the Distinction between giving them to the World as the Lectures of Dr Moyes, or giving the Substance of them without a Name, which last any Person had a Right to do after they once became the property of the public by being publickly delivered.
I shall without Scruple, declare to you, that from the Specimen which Mr Vancouver has sent me, as well as from the best Information that I can obtain, I shall decline becoming a Subscriber, as I do not expect that Knowlege will be much advanced by his Work.
Inclosed I return Mr Vancouver’s Letter. Mrs Powel begs Leave to add her Comps. & unfeigned good Wishes for Mrs Washington & yourself, to those of, Dear Sir, Your most obedt humble Servt

Samuel Powel

